internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-117338-00 date may re legend settlor son son son spouse spouse daughter trust trustee date date court year dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust decedent died testate on date survived by son son and son article iii of decedent’s will provides that all the residue of decedent’s estate is bequeathed to trustee as trustee of a testamentary_trust trust article iii paragraph provides that trustee is to pay all the net_income of trust to decedent’s descendants per stripes article iii paragraph provides that if a male descendant dies leaving a surviving widow a portion of the net_income may be paid to the widow until her death or until the termination of trust whichever occurs first trustee may in its sole discretion distribute up to one-half of the income to a widow the term widow does not plr-117338-00 include a divorced wife of any beneficiary article iii paragraph provides that as to any beneficiary of trust other than son son or son or the widows of decedent’s descendants who has attained forty-five years of age trustee may pay over at any time after the death of his or her predecessor in interest all or a part of a beneficiary’s share of trust principal together with any undistributed or accumulated net_income held for the benefit of such beneficiary if a withdrawal of principal occurs trustee must make adjustments in the proportion of the net_income thereafter accruing to such beneficiary no trustee who is a beneficiary under trust may participate in any_action taken by trustees with respect to any distribution in favor of such beneficiary article iii paragraph provides that unless sooner terminated trust shall cease and terminate upon the expiration of a period of twenty years after the death of the last to survive of son son and son and their children living at the time of settlor’s death on termination trustee will divide and distribute the entire principal of trust to the beneficiaries who are then entitled to the current net_income in the same proportions to which they are entitled to such current income provided that should any widow of a descendant be surviving the principal that would otherwise be distributed to any such widow will be distributed to the persons who would be entitled to the principal had the widow been deceased at the time of termination of trust trustee is further directed to distribute any undistributed or accumulated net_income to the beneficiary for whom such undistributed_net_income is then held article iii paragraph provides that until any beneficiary attains the age of twenty-one or in the event that trustee deems any beneficiary unable to apply to his or her best interest any payments under trust trustee may withhold such portion of the net_income and either accumulate it for the beneficiary or expend it for the proper care support maintenance and education of a beneficiary article iii paragraph provides that upon the death of a beneficiary all unpaid net_income which has accrued or been accumulated for the benefit of a beneficiary shall be administered for the benefit of his or her successors and shall not be considered part of the estate of the deceased beneficiary article iii paragraph provides that if the income of trust is insufficient to provide the beneficiary with suitable support education and maintenance then trustee may expend such part of the principal as is proportionate to the share of the current income that beneficiary is entitled to receive upon any encroachment on the principal trustee will make an adjustment to that beneficiary’s share of income so that no other beneficiary’s interest will be prejudiced no trustee who is a beneficiary may participate in any_action taken by trustee with respect to encroachment on principal son died in year survived by spouse and four children after son 1's plr-117338-00 death a dispute arose regarding whether one of these children daughter was a descendant of son son had been married twice during his life first to spouse and subsequently to spouse daughter claimed to be a descendant of son through his marriage to spouse spouse and other descendants of son claimed that she is not a descendant or issue of son and is not entitled to a share of trust litigation ensued the parties then entered into settlement negotiations with the assistance of a mediator the parties entered into a settlement agreement under the agreement daughter and her descendants will be declared beneficiaries of trust and will be entitled to receive income and principal distributions from trust under the terms of trust however daughter and her descendant’s right to receive trust income and principal distributions will be limited to percent of the share in trust they would have been entitled to as son 1's daughter and descendants daughter’s and daughter’s descendant’s share of trust will be partitioned and held in a separate trust daughter will be entitled to choose her own trustees to manage the partitioned trust the partitioned trust will be administered under the identical terms of trust except that daughter and her descendants will be the only beneficiaries of the share none of daughter’s share will be diverted to other beneficiaries spouse and the other descendants of son the partitioned trust will terminate at the same time as trust on date court approved the settlement agreement it is represented that trust was created and irrevocable before date and that no additions have been made to trust since date you have requested the following rulings trust is exempt from application of the generation-skippping transfer_tax the partition of trust will not result in a generation-skipping_transfer under chapter following the partition contemplated by the settlement agreement trust and the partitioned trust will be exempt from chapter no distributions from or termination of trust or the partitioned trust will be subject_to chapter sec_2601 imposes a tax on every generation-skipping_transfer section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on plr-117338-00 date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining under what circumstances a modification judicial construction settlement agreement or trustee action with respect to a_trust that is otherwise exempt from gst tax under sec_26 b and will not cause the trust to lose its exempt status under sec_26_2601-1 a court approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing issues resolved in the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax further after reviewing the facts presented and applicable law we believe the settlement satisfies the requirements of sec_26_2601-1 accordingly based on the representations made we conclude as follows trust is currently exempt from application of the generation-skipping_transfer_tax plr-117338-00 the partition of trust pursuant to the settlement agreement will not result in a generation-skipping_transfer under chapter the partition of trust pursuant to the settlement agreement will not cause trust or the partitioned trust to lose exempt status for generation-skipping_transfer_tax purposes no distribution from or termination of trust or the partitioned trust will be subject_to chapter in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for purposes sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries
